     Case 2:20-cr-00327-DSF Document 17-1 Filed 08/21/20 Page 1 of 2 Page ID #:55


 1   JAHAN P. RAISSI (SBN 168599)
     jraissi@sflaw.com
 2   SHARTSIS FRIESE LLP
 3   One Maritime Plaza, 18th Floor
     San Francisco, CA 94111
 4   Tel.: 415-773-7219
     Fax: 415-421-2922
 5
     Attorneys for Defendant,
 6   BRENDAN ROSS
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                   Case No. 2:20-cr-00327-DSF
12                                               [PROPOSED] ORDER MODIFYING A
                                Plaintiff,       CONDITION OF BOND AND
13                                               EXTENDING TIME TO SATISFY
                                                 BOND
14                              v.
15   BRENDAN ROSS,
16
                                Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
                         [PROPOSED] ORDER MODIFYING CONDITIONS OF BOND
     Case 2:20-cr-00327-DSF Document 17-1 Filed 08/21/20 Page 2 of 2 Page ID #:56


 1         BASED ON THE STPULATION OF THE PARTIES AND ON GOOD CAUSE
 2   HAVING BEEN SHOWN, IT IS HEREBY ORDERED that the terms and conditions of
 3   bond for Defendant Brendan Ross are modified as follows:
 4            a. Mr. Ross is not permitted to not sell, transfer, or give away any asset valued at
 5               $15,000 or more without notifying and obtaining permission from the Court,
 6               except with respect to transfers to his counsel to pay for attorneys’ fees/costs,
 7               which are permissible without the Court’s approval subject to notice to and
 8               approval of Pretrial Services; and
 9            b. Mr. Ross’s time to satisfy bond, which is currently set to expire on August 25,
10               2020, is extended as follows:
11                   a. The deadline to satisfy the posting of $450,000 by approved third party
12                      sureties and a $50,000 cash bond by Mr. Ross is extended to September
13                      8, 2020; and
14                   b. The deadline to satisfy the $1.5 million secured appearance bond (i.e.,
15                      posting Mr. Ross’s home) is extended to September 24, 2020.
16         All other conditions of bond as set forth in the Bond Order (Dkt. 10) remain in place.
17            IT IS SO ORDERED.
18
19   DATED: August __, 2020                       ___________________________
                                                  HON. GAIL J. STANDISH
20
                                                  United States Magistrate Judge
21   Presented by:
22
     /s/ Jahan P. Raissi
23   JAHAN P. RAISSI
24
25
26
27
28
                                                   2
                           [PROPOSED] ORDER MODIFYING CONDITIONS OF BOND
